Exhibit 10.2

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR
PORTIONS OF THIS EXHIBIT. THE COPY FILED HEREWITH
OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST.  OMISSIONS ARE DESIGNATED AS {****}. A COMPLETE
VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

EXECUTION VERSION

 

 

 

 

 

 

EXTENSION MOLYBDENUM SUPPLY AGREEMENT

 

AMONG

 

GENERAL MOLY, INC.

 

AND

 

NEVADA MOLY, LLC,

 

as SELLERS

 

AND

 

ARCELORMITTAL PURCHASING SAS,

 

as BUYER

 

 

Dated as of  April 16, 2010

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

RECITALS

1

 

 

AGREEMENT

1

 

 

1.

Definitions and Interpretation

1

 

1.1

Definitions

1

 

1.2

Interpretation

5

 

 

 

2.

Effectiveness; Supply and Purchase of Product

5

 

2.1

Effectiveness

5

 

2.2

Supply of Product Prior to Effective Date

6

 

2.3

Supply of Products Following Effective Date

6

 

2.4

Delivery Schedule; Shortfalls

6

 

2.5

Take-or-Pay

6

 

2.6

Composition of Products

7

 

2.7

Specifications

7

 

2.8

Restrictions on Sales

7

 

2.9

Buyer’s Failure to Pay

8

 

2.10

Use of Liberty Project Resources for Deficiencies

8

 

 

 

3.

Pricing and Payment Terms

8

 

3.1

Base Product Price

8

 

3.2

Additional Product Price

9

 

3.3

Determination of Market Price

9

 

 

 

 

4.

Deliveries and Invoices

9

 

4.1

Delivery Point

9

 

4.2

Invoices

9

 

4.3

Assaying Adjustments

10

 

4.4

No Prejudice

11

 

 

 

 

5.

Term; Termination

11

 

5.1

Term

11

 

5.2

Termination

11

 

5.3

Effect of Termination

12

 

 

 

 

6.

Indemnification

12

 

6.1

Procedure

12

 

6.2

Remedies

12

 

6.3

Limitations

13

 

6.4

Indemnification by Seller

13

 

 

 

 

7.

Force Majeure

13

 

i

--------------------------------------------------------------------------------


 

8.

Confidentiality

14

 

 

 

9.

Waiver

15

 

 

 

10.

Governing Law; Language

15

 

 

 

11.

Notices

16

 

 

 

12.

Rules of Construction

16

 

 

 

13.

Assignment; No Benefit

17

 

 

 

14.

Relationship of the Parties

17

 

 

 

15.

Severability

17

 

 

 

16.

Taxes and Expenses

17

 

 

 

17.

Currency

18

 

 

 

18.

Counterparts

18

 

 

 

19.

Entire Agreement

18

 

 

 

20.

Amendment

18

 

 

 

21.

Waiver of Jury Trial

18

 

 

 

22.

Dispute Resolution

18

 

 

 

23.

Limitation of Liability

18

 

 

 

24.

Remedies Cumulative

18

 

 

 

25.

Safety, Health and the Environment

18

 

 

 

26.

No Fraud; No Corruption

19

 

 

 

27.

Relationship to Hanlong Supply Agreement

19

 

 

 

28.

Joint and Several Liability

19

 

 

 

29.

Entry into Other Supply Agreements

20

 

ii

--------------------------------------------------------------------------------


 

EXTENSION MOLYBDENUM SUPPLY AGREEMENT

 

THIS EXTENSION MOLYBDENUM SUPPLY AGREEMENT (this “Agreement”), dated April 16,
2010, and effective as of the Effective Date (defined below), is among General
Moly, Inc., a Delaware corporation (the “Company”), Nevada Moly, LLC, a Delaware
limited liability company (“Nevada Moly” and together with the Company,
“Seller”), and ArcelorMittal Purchasing SAS, a French joint stock company
(“Buyer”), acting as an agent in the name and on behalf of its Affiliates (as
defined below) for which it has a mandate to purchase the Products (as defined
below) from time to time.

 

RECITALS

 

A.            Eureka Moly, LLC, a Delaware limited liability company (“Eureka
Moly”), leases and intends to operate a mine located in Eureka County, Nevada
(the “Mount Hope Mine”) from which it intends to produce Technical Grade
Molybdenum Oxide (“TMO”), in the form of powder and carbon-free briquettes, that
meets or exceeds the standards on Schedule A (such TMO produced from the Mount
Hope Mine, the “Products”).

 

B.            As of the date hereof, (1) the Company owns 100% of Nevada Moly,
which owns an 80% equity interest in Eureka Moly and (2) POS-Minerals
Corporation, a Delaware corporation and affiliate of POSCO Canada Ltd., owns a
20% equity interest in Eureka Moly.

 

C.            As of the date hereof ArcelorMittal S.A., a company incorporated
under the laws of Luxembourg (“AM SA”) owns approximately 8,256,699 shares of
the Common Stock (as defined below).

 

D.            The Company and Buyer have on 20 December 2007 entered into the
Existing ArcelorMittal Supply Agreement (as defined below).

 

E.             Seller wants to sell to Buyer, and Buyer wants to purchase from
Seller, Products available from Seller’s share of production at the Mount Hope
Mine (as defined below), and, to the extent of a shortfall of production, from
the Seller’s share of production from the Liberty Project (as defined below),
upon the terms and subject to the conditions set forth herein, which are
intended to come into existence after the expiry of the Existing ArcelorMittal
Supply Agreement.

 

In consideration of the mutual covenants contained in this Agreement,  the
parties, intending to be legally bound, agree as follows:

 

AGREEMENT

 

1.             Definitions and Interpretation.

 

1.1          Definitions.  In addition to the capitalized terms defined
elsewhere in this Agreement, for purposes of this Agreement:

 

“Adjusted Market Price”:  (a) Market Price times (b) {****}.

 

1

--------------------------------------------------------------------------------


 

“Affiliate”:  Means any Person means any other Person directly or indirectly,
through one or more intermediaries, controlling, controlled by or under common
control with such Person.  A Person will be deemed to control another Person if
the controlling Person is the beneficial owner of greater than 50% of any class
of voting securities (or other voting or equity interests) of the controlled
person or possesses, directly or indirectly, the power to direct or cause the
direction of the management or policies of the controlled Person, whether
through ownership of capital stock, by contract or credit arrangement, as
trustee or executor, or otherwise; provided none of the Company and its
subsidiaries shall be deemed an affiliate of Buyer and neither Buyer,
POS-Minerals Corporation, China Han Long Mining Development Limited, a Hong Kong
corporation, nor any of their respective Affiliates shall be deemed to be an
affiliate of the Company or Nevada Moly.

 

“beneficial ownership” and correlative terms:  As determined pursuant to
Rule 13d 3 and Rule 13d-5 under the Securities Exchange Act of 1934, as amended,
and any successor regulation.

 

“Business Day”:  A day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by Law to close.

 

“Common Stock”: The Company’s common stock, par value $0.001 per share.

 

“Competent Authority”:  The Person or Persons so designated by Buyer.

 

“Delivery Point”: Means {****}.

 

“Dollars” The lawful currency of the United States.

 

“Effective Date”: Means the date on which (i) the Existing ArcelorMittal Supply
Agreement expires or earlier terminates, and (ii) all of the conditions set
forth in Section 2.1 have been satisfied; provided that this Agreement shall not
become effective (a) if the Existing ArcelorMittal Supply Agreement is
terminated by the Company pursuant to Section 8.2 of the Existing ArcelorMittal
Supply Agreement, or (b) unless and until the Hanlong Supply Agreement has
become effective.

 

“Eureka Moly LLC Agreement”: The Amended and Restated Limited Liability Company
Agreement of Eureka Moly, LLC, dated February 26, 2008, between Nevada Moly and
POS-Minerals Corporation.

 

“Existing ArcelorMittal Supply Agreement”: The Molybdenum Supply Agreement,
dated December 28, 2007, between the Company and Buyer.

 

“Existing Obligations”:  Seller’s obligations relating to the supply of Products
from Seller’s share of production at the Mount Hope Mine that are in existence
as of the date of this Agreement (other than the Existing ArcelorMittal Supply
Agreement), and are set forth in Schedule B.

 

“FCA”:  Means the delivery of goods on truck, rail car or container at the
specified point (depot) of departure, which is usually the seller’s premises, or
a named railroad station or a

 

2

--------------------------------------------------------------------------------


 

named cargo terminal or into the custody of the carrier, at seller’s expense.
The point (depot) at origin may or may not be a customs clearance center. Buyer
is responsible for the main carriage/freight, cargo insurance and other costs
and risks.

 

“First Threshold”:  An amount calculated as follows:

 

US${****} per pound of molybdenum

 

x  Threshold Adjustment

 

For clarification, (a) the First Threshold will only be adjusted annually, which
will occur within 30 days of the information necessary to calculate the
applicable {****} Percentage increase becoming publicly available {****}, and
(b) to the extent the information necessary to calculate such adjustment is not
available at the beginning of the applicable year, the adjustment will be
calculated when such information becomes available and applied retroactively to
the beginning of such year.

 

“Floor Price”:  An amount per pound calculated as follows:

 

US${****} per pound of molybdenum

 

x  (1 + {****} Percentage Increase)

 

For clarification, (a) the Floor Price will only be adjusted {****}, which will
occur within {****} of the information necessary to calculate the applicable
{****} Percentage increase becoming publicly available {****}, (b) to the extent
the information necessary to calculate such adjustment is not available {****},
the adjustment will be calculated when such information becomes available and
applied retroactively {****}, and (c) the Floor Price will be calculated as set
forth above regardless of the Market Price or any other adjustments to the
Product Price.

 

“Hanlong Supply Agreement” means that certain Molybdenum Supply Agreement, dated
March 4, 2010, among the Company, Nevada Moly, China Han Long Mining Development
Limited, a Hong Kong corporation and Hanlong (USA) Mining Investment, Inc., a
Delaware corporation.

 

“Law”:  Any applicable U.S. federal, state or local or any foreign statute,
code, ordinance, decree, rule, regulation or general principle of common or
civil law or equity.

 

“Losses”:   Any claims, losses, liabilities, damages, demands, fines, penalties,
administrative and judicial proceedings and orders, judgments, remedial action,
enforcement actions of any kind, and all reasonable and documented costs and
expenses incurred in connection therewith (including reasonable attorneys’
fees).

 

“Market Price”:  Means the average of the Platt’s Metals Week published prices
for TMO Dealer Oxide over (a) {****} or (b) {****}, as Buyer may determine
annually pursuant to Section 3.3.  In the event that the basis for the Market
Price currently in general use ceases to exist or ceases to be published, Seller
and Buyer shall meet promptly with a view to agreeing on a new pricing basis and
the date for bringing such basis into effect.

 

3

--------------------------------------------------------------------------------


 

“New York City”:  New York, New York, U.S.A.

 

“Person”:  An individual, limited or general partnership, corporation, trust,
limited liability company, unincorporated organization, association, joint
venture or a government or agency or political subdivision or instrumentality
thereof.

 

“{****} Percentage Increase”:  {****}.

 

“Product Price”:  As defined in Section 3.

 

“Second Threshold”:  An amount calculated as follows:

 

US${****} per pound

 

x  Threshold Adjustment

 

For clarification, (a) the Second Threshold will only be adjusted annually,
which will occur within 30 days of the information necessary to calculate the
applicable {****} Percentage increase becoming publicly available {****}, (b) to
the extent the information necessary to calculate such adjustment is not
available at the beginning of the applicable year, the adjustment will be
calculated when such information becomes available and applied retroactively to
the beginning of such year, and (c) in no event shall Second Threshold be less
than the Floor Price.

 

“Seller’s Share of Product”:  Product distributed or distributable to Nevada
Moly or its Affiliates pursuant to Article 10 of the Eureka Moly LLC Agreement
or otherwise constituting Products to which Nevada Moly has distribution or sale
rights.

 

“SGS Group”: A group of entities associated with SGS SA, a Swiss société
anonyme.

 

“Sojitz Agreement”: The Molybdenum Supply Agreement, dated August 8, 2008,
between the Company and Sojitz Corporation

 

“Term”:  The term of this Agreement.

 

“Three-Month LIBOR”:  Means the three month LIBOR rate as published in The Wall
Street Journal on the date an applicable invoice is due hereunder.  If
Three-Month LIBOR is not available from such source, the Three-Month LIBOR will
be based on the arithmetic mean of the respective rates quoted by at least two
leading reference banks selected by Seller offered to leading banks for deposits
in Dollars for a period of three months in the London interbank market at or
about 11:00 a.m. (London, England time) on the date an applicable invoice is due
hereunder.

 

“Threshold Adjustment”:  An amount calculated as follows:

 

1  +  (Percentage {****} Increase  /  2)

 

“Trigger Date” has the meaning ascribed to it under the Existing ArcelorMittal
Supply Agreement.

 

4

--------------------------------------------------------------------------------


 

“United States” or “U.S.” or “U.S.A.”:  The United States of America.

 

“US$”:  Dollars.

 

1.2          Interpretation.

 

1.2.1                Unless the context of this Agreement otherwise clearly
requires, (i) references to the plural include the singular, and references to
the singular include the plural, (ii) references to one gender include the other
gender, (iii) the words “include,” “includes” and “including” do not limit the
preceding terms or words and shall be deemed to be followed by the words
“without limitation,” (iv) the terms “hereof,” “herein,” “hereunder,” “hereto”
and similar terms in this Agreement refer to this Agreement as a whole and not
to any particular provision of this Agreement, (v) reference to day, without the
explicit qualification of “business” refers to a calendar day, (vi) references
to a month, quarter, year or such other subdivision, without the explicit
qualification of “fiscal”, refers to a calendar month, quarter, year or other
such subdivision, respectively (vii) all references to “the date hereof,” “the
date of this Agreement” or similar terms (but excluding references to the date
of execution hereof) refer to the date first above written, notwithstanding that
the parties may have executed this Agreement on a later date, (viii) any
reference to “pounds” in this Agreement refers to pounds of molybdenum contained
in the Products, and (ix) references to any Person include such Person’s
respective successors, assigns, transferees, lessees, heirs, executors and
administrators, whether by merger, consolidation, amalgamation, reorganization,
sale of assets or otherwise.

 

1.2.2                Unless otherwise set forth herein, references in this
Agreement to (i) any document, instrument or agreement (including this
Agreement) (A) include and incorporate all exhibits, schedules and other
attachments thereto, (B) include all documents, instruments or agreements issued
or executed in replacement thereof and (C) mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, modified or
supplemented from time to time in accordance with its terms and in effect at any
given time, and (ii) a particular Law referenced herein means such Law as
amended, modified, supplemented or succeeded, from time to time and in effect at
any given time.  When a reference is made in this Agreement to Articles,
Sections or any other subdivision, such reference is to an Article, a Section or
other subdivision of this Agreement, unless otherwise indicated.  When a
reference is made in this Agreement to a party or parties, such reference is to
parties to this Agreement, unless otherwise indicated.

 

1.2.3                The headings and captions of the various subdivisions of
this Agreement are for convenience of reference only and shall in no way modify
or affect the meaning or constructions of any of the terms or provisions hereof.

 

2.             Effectiveness; Supply and Purchase of Product.

 

2.1          Effectiveness.  This Agreement shall have no force and effect
unless the following conditions have been met:

 

2.1.1                AM SA, together with its Affiliates, shall have beneficial
ownership of more than 11,100,000 shares of Common Stock, provided, that such
required number of shares of Common Stock shall be adjusted, as appropriate, if
the Company shall, at

 

5

--------------------------------------------------------------------------------


 

any time after the date of this Agreement, declare or pay any dividend on the
Common Stock payable in shares of Common Stock, or effect a subdivision or
combination or consolidation of the outstanding shares of Common Stock (by
reclassification or otherwise than by payment of a dividend in shares of Common
Stock) into a greater or lesser number of shares of Common Stock; and

 

2.1.2                On or prior to April 15, 2015, Buyer shall have sent
written notice to Seller indicating that (i) Buyer elects to make this Agreement
effective, and (ii) the condition set forth in Section 2.1.1 has been satisfied.

 

2.2          Supply of Product Prior to Effective Date.  No obligations to
supply or purchase Products under this Agreement will exist prior to the
Effective Date.

 

2.3          Supply of Products Following Effective Date.  After the Effective
Date, upon the terms and subject to the conditions set forth in this Agreement,
each year, Seller agrees to supply and sell to Buyer, and Buyer agrees to
purchase from Seller, the lesser of (a) 3,000,000 pounds or (b) 100% of Seller’s
Share of Product (less the Existing Obligations) for such year plus any TMO
supplied pursuant to Section 2.10.

 

2.4          Delivery Schedule; Shortfalls.  Deliveries of the Products under
this Agreement will be made by Seller to Buyer in approximately equal monthly
installments.  Buyer and Seller will reasonably cooperate with each other in
connection with forecasting, ordering and delivery schedules and procedures. 
Without limiting the foregoing, prior to the first day of each month, Seller
shall provide Buyer with the schedule for shipment of Product in the following
month that commences at least 30 days after the date the schedule is provided to
the Buyer.  In the event that Seller does not deliver the full installment
amount of Products in any given year, or shorter period for the first and last
year of the Term, if this Agreement begins or ends on a date other than
January 1, Buyer is entitled to demand that any available portion of the
shortfall (the “Shortfall Amount”) be delivered in the three month(s) following
the end of such year  provided that (a) Seller’s Share of Product, less any
amount required to be delivered pursuant to Section 2.3 or committed pursuant to
the Existing Obligations, is sufficient to meet the Shortfall Amount, and
(b) any Products that any third party owns or controls will not be considered
available to fulfill any Shortfall Amount.  In the event of such a shortfall,
Seller agrees not to sell any Products to any third party, except pursuant to
the Existing Obligations, without Buyer’s prior written consent unless and until
any properly requested Shortfall Amount has been delivered.

 

2.5          Take-or-Pay.  Except as set forth in this Section 2.5, Buyer shall
take delivery of Products made available by Seller in the amounts and on the
terms set forth in this Agreement.  Notwithstanding anything herein to the
contrary, Buyer agrees that in the event that Buyer fails to take delivery of
Products made available by Seller in the amounts and on the terms set forth in
this Agreement, (a) Buyer will still be obligated to pay Seller with respect to
such Products as though Buyer had taken delivery pursuant to the terms of this
Agreement, and (b) Seller shall store such Product free of charge for 30 days
after the initial delivery date.  If Buyer has not taken the Products 30 days
after the initial delivery date for any reason, Seller agrees to continue to
store the Products without cost to Buyer if Seller reasonably has space and the
availability to do without disruption of Seller’s operations.  If after the
initial 30 day period Seller is unable to continue to store such Products on
site for Buyer without incurring additional

 

6

--------------------------------------------------------------------------------


 

costs for storage containers or other third party expenses, then Buyer shall pay
Seller all out-of-pocket expenses incurred by Seller related to the storage,
carrying and handling of such Product.  Seller shall invoice Buyer for the costs
and expenses related to the handling, carrying and storing of such Product.  If
Seller fails to pay such invoice for a period of 60 days after the issuance of
such invoice, Seller shall have the right to sell enough of the stored Product
sufficient to pay such outstanding invoice.  Notwithstanding the foregoing,
(i) if Buyer has not taken the Products on the initial delivery date because of
an Event of Force Majeure that makes it impossible for Buyer to take delivery,
Seller shall store Products for Buyer without cost to Buyer for the first 60
days during the continuation of such an Event of Force Majeure, and
(ii) thereafter, all such Products shall be treated as otherwise provided in
this Section 2.5.

 

2.6          Composition of Products.  Product shall be TMO powder in bulk super
sacks or other such form of TMO product manufactured by Seller that is
reasonably acceptable to Buyer.  No later than 30 days prior to the first day of
each quarter during the Term of this Agreement, Buyer shall notify Seller of the
form of Product it wishes to purchase in the following quarter.  Seller shall
produce the requested form of Product unless it is commercially unreasonable to
produce such form of Product.  If Seller determines that a requested form of
Product is commercially unreasonable to produce, it will deliver TMO powder in
bulk super sacks, or such other form of Product that Buyer requests that is
commercially reasonable to produce.  Notwithstanding the foregoing, if Buyer
requests any change in the agreed form of Product supplied during any quarter,
Seller shall, subject to the terms of Section 3.2, and receipt of reasonable
advance notice from Buyer, use commercially reasonable efforts to provide the
new form of Product requested.

 

2.7          Specifications.  The specifications and technical requirements of
the Products to be delivered hereunder are set forth in Schedule A (the
“Specifications”).  Notwithstanding anything to the contrary, Buyer will not be
required hereunder to purchase any Products which do not comply with the
Specifications.  Seller will, at its expense, supply a certificate confirming
that each shipment of Products complies with the Specifications.

 

2.8          Restrictions on Sales.

 

2.8.1                Without the prior written consent of Seller (which shall be
at the sole discretion of Seller), until the expiration or earlier termination
of the Sojitz Agreement, Buyer will not (a) sell, transfer or otherwise
distribute any Products within Japan, or enter into an agreement or arrangement
with another party for its sale, transfer or distribution of Products within
Japan, or (b) take any other action to intentionally circumvent the restriction
set forth in clause (a) above.

 

2.8.2                Without the prior written consent of Seller (which shall be
at the sole discretion of Seller), Buyer will not (a) sell, transfer or
otherwise distribute any Products within the People’s Republic of China, or
enter into an agreement or arrangement with another party for its sale, transfer
or distribution of Products within the People’s Republic of China, or (b) take
any other action to intentionally circumvent the restriction set forth in clause
(a) above. Notwithstanding the foregoing, Buyer may sell, transfer or otherwise
distribute Products to any of its Affiliates located within the People’s
Republic of China, provided, that such Affiliates

 

7

--------------------------------------------------------------------------------


 

shall not further sell, transfer or otherwise distribute any Products within the
People’s Republic of China.

 

2.8.3                Other than stated in Sections 2.8.1 and 2.8.2, Buyer shall
be free to sell the Products delivered by the Seller to any of its Affiliate or
any third party.

 

2.8.4                For the sake of clarity, Buyer shall be free to sell the
Products through public trading platforms (such as London Metal Exchange) at any
time notwithstanding limitations contained in Sections 2.8.1 and 2.8.2.

 

2.9          Buyer’s Failure to Pay.  Without limiting any other rights set
forth in this Agreement, including the termination rights set forth in
Section 5, Seller shall have no obligation to deliver any Products to Buyer if
any invoice required to be paid by Buyer pursuant to this Agreement remains
unpaid for a period of sixty (60) days after the due date for such invoice,
unless such invoice is being contested in good faith.  In the case of a dispute,
the undisputed portion of the invoice shall be paid in accordance with the terms
of this Agreement and the contested portion of the invoice shall be resolved in
accordance with Section 22.

 

2.10        Use of Liberty Project Resources for Deficiencies.  If at any time
after the Effective Date, production at the Mount Hope Mine is not sufficient
for Seller to deliver 3,000,000 pounds per year to Buyer, Seller will, to the
extent commercially reasonable, supply any such deficiency from available TMO
complying with the Specifications produced from its Liberty Project in Nye
County, Nevada (the “Liberty Project”) that Seller does not otherwise sell to a
third party.  Notwithstanding the foregoing, nothing in this Agreement will
prohibit Seller or any of its Affiliates from entering into any supply agreement
with respect to Products produced at the Liberty Project.

 

3.             Pricing and Payment Terms.  The price payable by Buyer to Seller
for Products supplied by Seller to Buyer pursuant to this Agreement (the
“Product Price”) shall be (a) for 50% of Products delivered, equal to the
Adjusted Market Price plus the Additional Product Price, if applicable; and
(b) for 50% of Products delivered, equal to the Base Product Price plus the
Additional Product Price, if applicable, subject to adjustment as set forth
elsewhere in this Agreement.

 

3.1          Base Product Price.  The base price payable by Buyer to Seller for
Products supplied by Seller to Buyer pursuant to this Agreement (the “Base
Product Price”) will be as follows:

 

3.1.1                If the Market Price is less than or equal to the Floor
Price, the Base Product Price will be equal to the Floor Price; and

 

3.1.2                If the Market Price exceeds the Floor Price, the Base
Product Price will be determined as follows:

 

(a)           If the Market Price is less than or equal to the First Threshold,
the Base Product Price will be calculated as follows:

 

8

--------------------------------------------------------------------------------


 

Floor Price

+   [(Market Price – Floor Price)  x  {****}]

 

(b)                                 If the Market Price is more than the First
Threshold but less than the Second Threshold, the Base Product Price will be
calculated as follows:

 

Floor Price

+   [(First Threshold – Floor Price)  x  {****}]

+   [(Market Price – First Threshold)  x  {****}]

 

(c)                                  If the Market Price exceeds the Second
Threshold, the Product Price will be calculated as follows:

 

Floor Price

+   [(First Threshold – Floor Price)   x  {****}]

+   [(Second Threshold – First Threshold)  x  {****}]

+   [(Market Price – Second Threshold)  x  {****}]

 

3.2          Additional Product Price.  Buyer will pay an additional amount (the
“Additional Product Price”) for Products that are supplied hereunder (as agreed
to by Buyer and Seller as set forth herein) in a form other than TMO powder
packaged in bulk super sacks, equal to Seller’s additional costs to (i) convert
such Products from the form required to be delivered hereunder to such other
form of Products, and (ii) package such other form of Product, plus {****} of
such additional cost.

 

3.3          Determination of Market Price.  No later than November 30 of each
year during the term of this Agreement, Buyer will give written notice to Seller
of the percentage of Product to be delivered during the following calendar year
to which the pricing basis described in clause (a) of the definition of “Market
Price” in Section 1.1 will apply, and the percentage of Product to be delivered
during the following year to which the pricing basis described in clause (b) of
the definition of “Market Price” in Section 1.1 will apply, which will aggregate
100%.

 

4.             Deliveries and Invoices.

 

4.1          Delivery Point.  Except as otherwise set forth herein, all Products
will be delivered to the Delivery Point.  The Product Price calculations
provided in this Agreement are on an FCA Delivery Point basis for delivery by
Seller to the Delivery Point.  Title and risk in each shipment of Products will
pass from Seller to Buyer upon delivery  FCA Delivery Point.

 

4.2          Invoices.

 

4.2.1                On or after the earlier of Seller’s receipt of a bill of
lading evidencing Buyer’s receipt of Product at the Delivery Point, and the end
of each month, Seller will invoice Buyer by sending an invoice to the Competent
Authority for the Product delivered

 

9

--------------------------------------------------------------------------------


 

(or for which Buyer is obligated to pay pursuant to Section 2.5 during that
month), and the corresponding Product Price.

 

4.2.2                If at the time of Seller’s receipt of a bill of lading or
the end of a month, the price for the Product sold has not been determined,
Seller will issue a provisional invoice based on the average Product Price of
Products delivered in the prior month in which the Product Price was known (a
“Provisional Invoice”).  If a Provisional Invoice is issued, Buyer shall pay 90%
of the amount of such Provisional Invoice pursuant to the terms of Section 4.2. 
Seller shall issue a final invoice as soon as the correct Product Price is
known, which shall set forth the difference, if any, between the amount paid
pursuant to the Provisional Invoice and the correct Product Price.  To the
extent that the actual Product Price exceeds the amount paid pursuant to the
Provisional Invoice, Buyer shall promptly pay such difference to Seller.  To the
extent that the actual Product Price is less than the amount paid pursuant to
the Provisional Invoice, such amount shall be credited against the amount owed
by Buyer on the next invoice issued by Seller to Buyer.

 

4.2.3                The amount shown on such invoice (or 90% of the amount in
the case of a Provisional Invoice) will be due and payable by wire transfer to
an account identified by Seller within {****} the issuance of the invoice.  If
Buyer fails to pay any invoice amount due pursuant to this Agreement on or
before the applicable due date, interest on the unpaid amount at a rate per
annum equal to Three-Month LIBOR plus 1.5% will accrue daily from the applicable
due date until the date the unpaid amount is paid and shall be due and payable
at the time when the unpaid amount is paid or otherwise within five Business
Days after demand by Seller therefor.

 

4.3          Assaying Adjustments.

 

4.3.1                Buyer has the right to appoint a neutral sampler (the
“Sampler”), approved by Seller (which approval will not be unreasonably withheld
or delayed), to take samples of the Products at the Delivery Point.  In the
event that Buyer determines that Seller has delivered non-conforming Product
which should result in an adjustment to the Product Price (an “Assay
Adjustment”), Buyer will notify Seller in writing of such determination (along
with its results of analysis of such Product) within 60 days of delivery of such
Product.  Buyer and Seller will appoint a mutually agreeable third party to
assist in the resolution of such matter (the “Referee”) within 30 days of
delivery of such notice.  If Buyer and Seller fail to appoint the Referee within
such 30-day period, SGS Group (or such other mutually agreeable third party, in
the event that SGS Group or its successor ceases to exist) will appoint the
Referee at either Buyer’s or Seller’s request.  The Referee will analyze the
sample of such Product taken by the Sampler and the closest to the Referee’s
results of either the assay set forth in the notice delivered by Buyer pursuant
to this Section 4.3.1, or the assay set forth in the relevant certificate
supplied by Seller pursuant to Section 2.7 will be final and binding upon Buyer
and Seller, in the event of a tie the Referee results will govern.

 

4.3.2                The costs and expenses related to the procedures set forth
in this Section 4.3 (including the costs of the Sampler) will be borne by the
party whose results are furthest from the results of the Sampler.  In the event
that the results of the Sampler are exactly between those of Seller and the
Buyer, each of Seller and the Buyer will bear 50% of any such

 

10

--------------------------------------------------------------------------------


 

costs and expenses.  For the purpose of the foregoing, the “results” of Seller
will refer to the assay results set forth on the related invoice.

 

4.3.3                In the event that the final determination results in an
obligation on a party to pay additional amounts or to reimburse any sum, such
payment or reimbursement will be settled promptly by credit or debit notes and
the invoice following the final determination shall be adjusted accordingly.

 

4.4          No Prejudice.  Payment of an invoice by Buyer does not constitute
acceptance of the Products covered by such invoice and is without prejudice to
any and all claims Buyer may have against Seller in connection therewith.  Buyer
will have the right to accept any portion of any shipment of Products
notwithstanding that it may reject the balance thereof.  Acceptance by Buyer of
all or any portion of a shipment of Products will not constitute a waiver of any
claim which Buyer may have regarding the Products.

 

5.             Term; Termination.

 

5.1          Term.  The term of this Agreement will commence on the Effective
Date and expire ten (10) years after the Effective Date, unless earlier
terminated in accordance with the terms of this Agreement, or extended in
writing by the parties.

 

5.2          Termination.  This Agreement may be terminated by:

 

5.2.1                either Buyer or Seller at any time in the event of a
material breach of this Agreement by the other, provided a written termination
notice identifying the material breach has been given to the breaching party and
the breach has not been cured within 60 days from the date of said notice;
provided further that for clarification purposes any breach of Section 2.8 will
be considered to be a “material breach” of this Agreement; or

 

5.2.2                either Buyer or Seller at any time, by written notice, in
the event:

 

(a)           of insolvency of the other;

 

(b)           of the filing of a voluntary petition in bankruptcy of the other;

 

(c)           of the making of an assignment for the benefit of creditors by the
other, excluding assignments of accounts receivable;

 

(d)           of the inability of the other to pay its debts as they come due;

 

(e)           the other has a receiver or other custodian of any kind appointed
to administer any substantial amount of the other’s property;

 

11

--------------------------------------------------------------------------------


 

(f)            of the filing of an involuntary petition in bankruptcy with
respect to the other;

 

(g)           any proceedings for the reorganization of the other, or for the
readjustment of any of the other’s debts, under any laws, now or hereafter
existing, for the relief of insolvent debtors, will be commenced by or against
the other; or

 

(h)           of the discontinuation of the other of its business;

 

5.2.3                by Buyer, in the event that after the Effective Date,
Seller fails to meet the delivery requirements of Products set forth in
Section 2 for a period of ninety (90) days, provided a written termination
notice identifying the failure to delivery Product has been given to Seller and
the failure has not been corrected within 30 days from the date such notice was
given; or

 

5.2.4                by Seller, in the event that Buyer fails to pay any amount
required to be paid by Buyer pursuant to this Agreement on or before the due
date therefor under this Agreement, provided a written termination notice
identifying the unpaid amount has been given to Buyer and the invoice has not
been paid within 60 days from the date such notice was given.

 

5.3          Effect of Termination.  Unless notified otherwise by Buyer, upon a
termination of this Agreement, Seller will fill all outstanding obligations to
supply the Products in accordance with the terms of this Agreement.  Buyer will
accept and pay for all conforming Products delivered in accordance herewith. 
Termination will be without prejudice to the rights and obligations of the
parties which have accrued prior to the effective date of termination. 
Sections 4, 6 and 8 through 24, inclusive, will survive the expiration or
termination of this Agreement.

 

6.             Indemnification.

 

6.1          Procedure.  If Buyer claims that any of the Products fail to
conform with the Specifications or fail to be in compliance with all applicable
laws (excluding claims relating to Assay Adjustments which will be resolved in
accordance with Section 4.3), Buyer will notify Seller of its claim (“Claim”),
and provide Seller with all relevant documentation of the Claim, no later than
60 days after the date of delivery of such Products.  Upon receipt of a Claim,
Seller will have the right to inspect such Products and all evidence of the
Claim, and Seller and Buyer will attempt to reach an agreement as to whether the
Claim is valid.

 

6.2          Remedies.  If it is determined by Buyer and Seller that the Claim
is valid, Seller will elect one of the following actions to remedy the failure,
and will deliver notice thereof to Buyer 30 days prior to taking any such
action:

 

6.2.1                delivering to Buyer conforming Products to replace the
nonconforming Products;

 

12

--------------------------------------------------------------------------------


 

6.2.2                refunding to Buyer the purchase price paid by Buyer with
respect to the nonconforming Products in return provided that Seller will have
the option to take possession of the nonconforming Products; or

 

6.2.3                applying a credit to the next purchase to be made by Buyer
hereunder.

 

If, upon receipt of notice of the intent to take one of the actions above, Buyer
instead desires Seller to take another action listed above to remedy the
failure, Buyer will deliver notice of such desire to Seller.  If upon delivery
of such notice Buyer and Seller do not agree on the action to be taken, such
matter will be resolved pursuant to the arbitration procedures set forth in
Section 22.  The removal and replacement of nonconforming Products will be at
Seller’s sole expense (including all costs of transportation, duties, taxes and
insurance), and Seller will reimburse Buyer for all costs (including all costs
incurred with respect to transportation, duties, taxes and insurance) incurred
by Buyer in connection with the replacement of nonconforming Products.

 

If Buyer and Seller cannot agree on the validity of a Claim, such matter will be
considered a Dispute and will be resolved pursuant to the procedures set forth
in Section 22.

 

6.3          Limitations.  TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
EXCEPT AS PROVIDED HEREIN, SELLER EXPRESSLY DISCLAIMS, AND MAKES NO OTHER
EXPRESS OR IMPLIED WARRANTIES OF ANY TYPE, WHETHER OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE OR USE OR OTHERWISE, WITH RESPECT TO THE PRODUCTS.

 

6.4          Indemnification by Seller.  Seller will at all times defend,
indemnify, protect and hold harmless Buyer and its affiliates and their
directors, officers, agents, employees, participants and assigns, from and
against any and all Losses arising in whole or in part out of the willful
misconduct and/or negligent performance of any obligations of Seller under this
Agreement; provided, however, that Seller will not be required to indemnify any
indemnified Person for any Losses to the extent resulting from the misconduct or
negligence of such indemnified Person.

 

7.             Force Majeure.  Neither Buyer nor Seller will be liable to the
other for default or delay in the performance of its obligations hereunder when
and to the extent that such default or delay is caused by order, injunction or
stay entered by any court with valid jurisdiction, war, civil commotion, strike,
labor dispute, work stoppage or slowdown, storm, earthquake, explosion,
insurrection, epidemic or quarantine restriction, fire, flood, act of God, the
inability to maintain in full force and effect all permits required to carry out
planned mining operations due to intervention of government  or any other
similar contingency beyond the reasonable control of the parties (the occurrence
of any of the foregoing will be an “Event of Force Majeure”); provided, however,
that no Event of Force Majeure will have occurred in the event of a strike,
labor dispute, work stoppage or slowdown initiated by, or involving only,
workers or employees within Seller’s organization.  The  occurrence of an Event
of Force Majeure will not terminate this Agreement, absent the written consent
of the parties otherwise; provided, however, that Buyer may, at its option,
terminate this Agreement if an Event of Force Majeure prevents, or

 

13

--------------------------------------------------------------------------------


 

Buyer reasonably anticipates that it will prevent, Seller from meeting its
obligations in whole or in substantial part under this Agreement for more than
ninety consecutive days during the Term.  Both Seller and Buyer will use their
commercially reasonable best efforts to avoid the occurrence and remove the
causes of an Event of Force Majeure and to continue performance of their
respective obligations hereunder promptly following the removal of such causes. 
If an Event of Force Majeure prevents a party from meeting its obligations
hereunder in part, but not in whole, the parties will use their commercially
reasonable best efforts to equitably adjust the parties’ respective obligations
hereunder consistent with and in furtherance of the purposes hereof.  Should
Seller invoke force majeure conditions, the Buyer will be entitled to obtain
from alternative sources such Products as it reasonably requires during the
period that Events of Force Majeure subsist, and the quantities Products
obtained under such conditions will be deducted from the amount of Products
Buyer is required to purchase hereunder.

 

8.             Confidentiality.

 

8.1           During the Term, each of Buyer and Seller will be in a position to
receive certain of each other’s confidential, privileged and proprietary
information (“Confidential Information”); provided that Confidential Information
excludes any information:

 

8.1.1                which is or becomes available to the public through no act,
omission or fault of, and absent any breach of a covenant or obligation
hereunder by, the party whose obligation it is to keep such information
confidential;

 

8.1.2                which the party whose obligation it is to keep such
information confidential may have received lawfully from any third party without
restrictions as to disclosure thereof and without breach of this Agreement; or

 

8.1.3                which was developed by the party whose obligation it is to
keep such information confidential without (as established by documentation or
by other appropriate evidence) the use of the other party’s Confidential
Information or any breach of this Agreement or any other agreement.

 

Seller agrees that the Confidential Information of Buyer, and Buyer agrees that
the Confidential Information of Seller, is an integral and key part of the
assets of each respective entity and that the unauthorized use or disclosure of
the other party’s Confidential Information would seriously damage the owner
thereof in its business.  As a consequence of the above, Seller and Buyer hereby
agree that, during the Term and thereafter:

 

8.2           During the term of this Agreement and until the fifth anniversary
of the expiration or earlier termination of this Agreement, neither of Seller
and Buyer will, directly or indirectly:

 

8.2.1                use any of the other party’s Confidential Information,
except as may be necessary to perform its obligations hereunder; or

 

8.2.2                disclose, furnish or make accessible, or cause any person
to disclose, furnish or make accessible, any aspect of the other party’s
Confidential Information to any Person (other than the other party),

 

14

--------------------------------------------------------------------------------


 

except, in either case Section 8.2.1 or 8.2.2, as set forth in Section 8.1.2 or
as may be expressly authorized by the other party in writing or as required by
Law or pursuant to a court order; provided, however, that prior to any compelled
disclosure, the party whose obligation it is to keep such information
confidential will have given the other party notice of the circumstances
relating to such compelled disclosure and an opportunity to seek an appropriate
protective order with respect thereto.

 

8.3           Except as required by Law or pursuant to a court order, each of
Seller and Buyer will:

 

8.3.1                use no less than the care a reasonably prudent Person would
use in safeguarding his, her or its Confidential Information;

 

8.3.2                limit access to the other party’s Confidential Information
to its employees and representatives who require access to such Confidential
Information for the purposes of performing its obligations hereunder and who
have agreed to be bound by the terms of this Section 8; and

 

8.3.3                refrain from any action or conduct which might reasonably
or foreseeably be expected to compromise the confidential, privileged or
proprietary nature of the other party’s Confidential Information.

 

8.4           Each of Seller and Buyer will comply with reasonable requests made
by the other from time to time regarding the protection of the confidential,
privileged and proprietary nature of the other party’s Confidential
Information.  Upon the written request of either party, the other party will
promptly return to the requesting party all of the requesting party’s
Confidential Information, including any and all copies and summaries thereof, in
each case in any format (whether written, electronic or otherwise).

 

8.5           For purposes of this Section 8, the term the “Seller” will include
all Affiliates of Seller, and the term “Buyer” will include all Affiliates of
Buyer.  Nothing in this Section 8 will operate to prevent a party from
disclosing such information as is required by applicable Law or the rules or
policies of any securities exchange on which a party’s securities may be listed.

 

9.             Waiver.  The failure of any party to enforce at any time any of
the provisions of this Agreement will in no way be construed to constitute a
waiver of any such provision nor in any way to affect the validity of this
Agreement or any part hereof, including the right of any party thereafter to
enforce each and every provision.  The waiver by any party of any breach or
violation of any provision of this Agreement by the other parties will not
operate or be construed to be a waiver of any subsequent breach or violation
thereof.

 

10.          Governing Law; Language.  This Agreement and the rights and
obligations of the parties hereunder shall be construed in accordance with and
governed by the laws of the State of New York, including Section 5-1401 of the
New York General Obligation Law, applicable to agreements made and to be
performed entirely within the State of New York, without giving effect to the
conflict of law principles thereof that would cause the application of the laws
of any jurisdiction other than the State of New York.  This Agreement has been
negotiated and executed

 

15

--------------------------------------------------------------------------------


 

by the parties in English.  In the event any translation of this Agreement is
prepared for convenience or any other purpose, the provisions of the English
version shall govern.  For the avoidance of doubt, to the extent it would
otherwise be applicable, the United Nations Convention on the International
Sales of Goods shall not apply to this Agreement, and all questions of
interpretation regarding the sale of any goods purchased under this Agreement
shall be determined in accordance with the Uniform Commercial Code as adopted
and in effect in the State of New York.

 

11.          Notices.  All notices, requests, consents and other communications
hereunder shall be in writing, shall be addressed to the receiving party’s
address set forth below or to such other address as a party may designate by
notice under this Section 11, and shall be either (a) delivered by hand,
(b) made by telecopy or facsimile transmission or (c) sent by Federal Express,
DHL, UPS or another internationally recognized delivery service.

 

If to Buyer:

ArcelorMittal Purchasing SAS

 

5 rue Luigi Cherubini

 

La Plaine Saint-Denis

 

93212 France

 

Attention: General Manager Stainless Steel Raw Materials

 

Facsimile: 33 1 7192 0996

 

 

If to Seller:

General Moly, Inc.

 

1726 Cole Blvd.

 

Suite 115

 

Lakewood, CO 80401

 

U.S.A.

 

Attention: Chief Executive Officer

 

Facsimile: +1 (303) 928-8598

 

 

With a copy to:

Holme Roberts & Owen LLP

 

1700 Lincoln Street

 

Suite 4100

 

Denver, CO 80203-4541

 

U.S.A.

 

Attention: W. Dean Salter, Esq.

 

Facsimile: +1 (303) 866-0200

 

All notices, requests, consents and other communications hereunder shall be
deemed to have been given (i) if by hand, at the time of the delivery thereof to
the receiving party at the address of such party set forth above; (ii) if by
telecopy or facsimile transmission, on the day that receipt thereof has been
acknowledged by electronic confirmation or otherwise; or (iii) if sent by
internationally recognized delivery service, on the day of actual receipt.

 

12.          Rules of Construction.  The parties hereto agree that they have
been represented by counsel during the negotiation, preparation and execution of
this Agreement and, therefore,

 

16

--------------------------------------------------------------------------------


 

waive the application of any law, regulation, holding or rule of construction
providing that ambiguities in an agreement or other document will be construed
against the party drafting such agreement or document.

 

13.          Assignment; No Benefit.  This Agreement will be binding upon, inure
to the benefit of and be enforceable by the respective successors and permitted
assigns of the parties.  This Agreement may not be assigned or otherwise
transferred by Buyer or Seller without the prior written consent of the other;
provided that Buyer may, without the consent of Seller, assign its rights and
obligations under this Agreement to an Affiliate of Buyer.  Buyer hereby
acknowledges that any proposed assignment by Buyer to any other party, by
operation of law or otherwise, is subject to Seller’s consent, which will be in
Seller’s sole discretion and may be conditioned upon amendment to the payment
terms set forth herein. Except as expressly contemplated by Section 6.4, nothing
in this Agreement shall be construed to create any rights or obligations except
between the parties, and no Person shall be regarded as a third-party
beneficiary of this Agreement.

 

14.          Relationship of the Parties.  It is understood that each party is
conducting business as a separate and distinct legal entity.  Under no
circumstances will any party, its agents and/or employees be considered agents,
partners, representatives or employees of the other parties.  No party will have
the right to act as the legal representative of the other parties or to bind
such other parties in any respect whatsoever or to incur any debts or liability
in the name of or on behalf of such other parties.  This Agreement creates no
relationships of joint venturers, partners, associates or principal and agent
between the parties.

 

15.          Severability.  The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof; provided
that if any provision of this Agreement, as applied to any party or to any
circumstance, is adjusted by a governmental body, arbitrator, or mediator not to
be enforceable in accordance with its terms, the parties agree that the
governmental body, arbitrator, or mediator making such determination will have
the power to modify the provision in a manner consistent with its objectives
such that it is enforceable, and/or to delete specific words or phrases, and in
its reduced form, such provision will then be enforceable and will be enforced.

 

16.          Taxes and Expenses.  Except as expressly provided herein, each
party will be responsible for payment of all taxes, if any, imposed upon it by
applicable Law in connection with this Agreement; provided, that with respect to
any new or increased taxes that come into effect due to changes in Law after the
date of this Agreement, Seller will only be responsible for the portion of such
taxes that are commonly borne by suppliers of Products in the industry.  Each
party will pay all of its own administrative expenses, including the fees and
expenses of its counsel and other agents and representatives, incurred in
connection with the preparation, execution and performance of this Agreement.
Notwithstanding any provision in this Agreement, Seller will deduct and withhold
any and all amounts required by applicable Law to be withheld and paid to any
taxing authority in respect of any payments to be made to Buyer.  In no event
will Seller pay any “additional amounts” or “gross-up” payments to Buyer in
order to compensate Buyer for any reduction in the net after-tax proceeds it
receives as a result of any amounts required by applicable Law to have been
deducted and withheld by Seller.

 

17

--------------------------------------------------------------------------------


 

17.          Currency.  All references to dollars or amounts of money in this
Agreement will be in Dollars.

 

18.          Counterparts.  This Agreement may be executed in counterparts
(including by facsimile or similar means of electronic communication), each of
which shall be deemed an original and all of which together shall constitute one
agreement.  This Agreement may be executed by facsimile signatures.

 

19.          Entire Agreement.  This Agreement, including schedules, exhibits or
other documents referred to herein, embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof.  No statement, representation, warranty,
covenant or agreement of any kind not expressly set forth in this Agreement
shall affect, or be used to interpret, change or restrict, the express terms and
provisions of this Agreement.

 

20.          Amendment.  The terms and provisions of the Agreement may be
modified, amended or waived, or consent for the departure from such terms and
provisions may be granted, only by written consent of Seller and Buyer.  Each
such waiver or consent shall be effective only in the specific instance and for
the purpose for which it was given, and shall not constitute a continuing waiver
or consent.

 

21.          Waiver of Jury Trial.  Each of the parties hereto hereby waives to
the fullest extent permitted by applicable Law any right it may have to a trial
by jury with respect to any litigation directly or indirectly arising out of,
under or in connection with this Agreement or the transactions contemplated
hereby.

 

22.          Dispute Resolution.  All disputes between the parties arising out
of, relating to or in connection with this Agreement (a “Dispute”) and not
otherwise settled by agreement between the parties shall be exclusively and
finally settled in accordance with Schedule C.

 

23.          Limitation of Liability.  UNDER NO CIRCUMSTANCES WILL SELLER OR
BUYER BE LIABLE FOR CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR
EXEMPLARY DAMAGES HEREUNDER OR IN CONNECTION HEREWITH.

 

24.          Remedies Cumulative.  All remedies available to the parties for
breach of this Agreement are cumulative and may be exercised concurrently or
separately, and the exercise of any one remedy shall not be deemed an election
of such remedy to the exclusion of other remedies.

 

25.          Safety, Health and the Environment.

 

25.1         Safety at work, in particular safety of the parties and their
personnel and those of their visitors, is a priority for the parties.  Each
party fully endorses these policies and adopts them as its own, in so far as
they relate to the performance of its obligations under this Agreement.

 

18

--------------------------------------------------------------------------------


 

25.2         Each party’s staff shall comply with the relevant safety rules of
applicable Law, including those related to protective clothing and safety
equipment and any local rules applicable to the plants.

 

25.3         Each party reserves the right to refuse access to any of its
facilities to any of the other party’s staff or those of its sub-contractors and
suppliers for failure to comply with safety, health and environmental rules.

 

25.4         Seller shall not bring any radioactive, materials or equipment onto
Seller’s premises (but accepts no liability in relation to risk of such
contamination by third parties, the transporter, or other causes beyond its
reasonable control).

 

25.5         Without prejudice to the generality of its obligations under this
clause, each party shall use all practicable and reasonable means to:

 

25.5.1              prevent or counteract the unlawful emission of any hazardous
and/or radioactive substance from the Products loaded hereunder;

 

25.5.2              avoid the unlawful discharge from the Products as loaded
hereunder into any drains or other conducting media of any hazardous and/or
radioactive substance;

 

25.5.3              prevent the unlawful generation, accumulation or migration
of any hazardous and/or radioactive substance from the Products loaded
hereunder; and

 

25.5.4              prevent any environmental claims arising, or any
circumstances arising likely to result in any environmental claims, resulting
from or caused by the condition of Products as loaded hereunder,

 

in so far as such hazardous and/or radioactive substance is, or should be, under
the control of such party pursuant to this Agreement.

 

26.          No Fraud; No Corruption.  Each party shall take all necessary
steps, in accordance with good industry practice, to prevent any fraudulent
activity by such party (including its employees) in connection with invoicing or
payment pursuant to this Agreement.  Each party shall notify the other
immediately if it has discovered that any such fraud has occurred or is
occurring.  No party has offered or given, or agreed to give, to any employee,
servant or representative of the other party any personal gift, commission or
other consideration of any kind as an inducement or reward for doing, refraining
from doing, or for having done or refrained from doing, any act in relation to
the obtaining or execution or performance of this Agreement.

 

27.          Relationship to Hanlong Supply Agreement.  The parties agree and
acknowledge that this Agreement is not, and shall not constitute, an “Existing
Obligation” as such term is defined in the Hanlong Supply Agreement.

 

28.          Joint and Several Liability. The Company and Nevada Moly shall be
jointly and severally liable for Seller’s obligations under this Agreement.

 

19

--------------------------------------------------------------------------------


 

29.          Entry into Other Supply Agreements.  If, (i) during the Term,
Seller enters into any other agreement or series of related agreements
(a) pursuant to which Seller agrees to supply molybdenum products from the Mount
Hope Mine to a third party prior to the Trigger Date or (b) having a term of one
year or more pursuant to which Seller agrees to supply molybdenum products from
the Mount Hope Mine after the Trigger Date, and in either case such agreement
contemplates a floor price that is more than US$0.50 per pound lower than the
Floor Price in effect in any month during the Term, or (ii) during the Term,
Seller enters into a new agreement with China Han Long Mining Development
Limited, or its Affiliates, or amends the Hanlong Supply Agreement, in either
case to provide more favorable financial terms than this Agreement, then Seller
will promptly provide Buyer notice thereof together with a copy of such
agreement(s).  Within 30 days of delivery of such notice, Buyer may, at its
option, deliver written notice to Seller of its desire to amend this Agreement
to provide for the same monthly floor price and all other financial terms and
conditions as such new agreement(s), and the parties agree to cooperate promptly
and in good faith to prepare and execute such amendment.  If the parties are
unable to do so within 60 days after delivery of Buyer’s notice of its desire to
amend this Agreement, such matter will be resolved pursuant to the procedures
set forth in Section 22.

 

[Signature page follows]

 

20

--------------------------------------------------------------------------------


 

The parties have executed this Agreement as of the date first above written.

 

SELLER:

 

 

GENERAL MOLY, INC.

 

 

 

 

 

By:

/s/ Bruce D. Hansen

 

Name:

Bruce D. Hansen

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

NEVADA MOLY, LLC

 

 

 

 

 

 

 

By:

/s/ Bruce D. Hansen

 

Name:

Bruce D. Hansen

 

Title:

Chief Executive Officer

 

[SIGNATURE PAGE OF EXTENSION MOLYBDENUM SUPPLY AGREEMENT]

 

--------------------------------------------------------------------------------


 

BUYER:

 

 

ARCELORMITTAL PURCHASING SAS

 

 

 

 

 

 

 

By:

/s/ Davinder Chugh

 

Name:

Davinder Chugh

 

Title:

Member Group Mgt Board

 

[SIGNATURE PAGE OF EXTENSION MOLYBDENUM SUPPLY AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE A
(to Extension Molybdenum Supply Agreement)

 


Technical Molybdic Oxide, Western Grade

 

SPECIFICATION MOLYBDENUM OXIDE

 

Mo

{****}

 

 

Cu

{****}

 

 

S

{****}

 

 

C

{****}

 

 

P

{****}

 

 

Si

{****}

 

 

Pb

{****}

 

A-1

--------------------------------------------------------------------------------


 

SCHEDULE B
(to Extension Molybdenum Supply Agreement)

 

Existing Obligations

 

1.

 

Molybdenum Supply Agreement, dated March 4, 2010, among the Company, Nevada
Moly, China Han Long Mining Development Limited, a Hong Kong corporation and
Hanlong (USA) Mining Investment, Inc., a Delaware corporation.

 

 

 

2.

 

Molybdenum Supply Agreement, dated May 14, 2008, between the Company and SeAH
Besteel Corporation.

 

 

 

3.

 

Molybdenum Supply Agreement, dated August 8, 2008, between the Company and
Sojitz Corporation.

 

B-1

--------------------------------------------------------------------------------


 

SCHEDULE C
(to Extension Molybdenum Supply Agreement)

 

Dispute Resolution

 

1.     All Disputes not otherwise settled by agreement between the parties shall
be finally settled by binding arbitration under the Rules of Arbitration (the
“Rules”) of the International Chamber of Commerce (the “ICC”) by arbitrators
appointed in accordance with the Rules then in effect, except to the extent the
Rules conflict with the provisions of this Schedule C, in which event the
provisions of this Schedule C shall control.  The parties specifically agree
that any time before the Tribunal has been appointed, a party may seek a
preliminary injunction or other interim relief before a court of competent
jurisdiction to the extent necessary to preserve the status quo or to preserve a
party’s ability to obtain meaningful relief pending the outcome of the
arbitration under this Schedule C.

 

2.     In the event of any Dispute and before arbitration may be commenced, upon
notice by any party to the other party to such Dispute (the “Dispute Negotiation
Notice”), such Dispute must immediately be referred to one representative of the
executive management of Seller designated by Seller and one representative of
the executive management of Buyer designated by Buyer, who must be authorized to
settle the Dispute.  Such representatives must promptly meet in a good faith
effort to resolve the Dispute.  If the representatives so designated do not
resolve the Dispute within ten (10) Business Days after the delivery of the
Dispute Negotiation Notice, the Dispute will be exclusively and finally resolved
by binding arbitration as described in this Schedule C.

 

3.     The arbitration shall be conducted before a panel of three arbitrators,
each of whom must be fluent in English, have experience in the mining industry
in the United States, and be neutral and independent of the parties to the
Dispute (the “Tribunal”).  The claimant shall appoint one arbitrator and the
respondent must appoint one arbitrator, as provided in the Rules.  The third
arbitrator shall be selected by the two arbitrators so appointed; provided that
if the two arbitrators so appointed fail to select the third arbitrator within
thirty (30) days after the date on which the second of such two arbitrators is
appointed, then the third arbitrator shall be appointed by the ICC Court.  The
third arbitrator, regardless of how selected, shall chair the Tribunal.

 

4.     The place of arbitration shall be New York, New York.  The arbitration
shall be conducted in English; provided that (i) any party thereto, at its cost,
may provide for the translation of the proceedings into a language other than
English, and (ii) any party thereto may elect to submit documents or other
information to the Tribunal in English, (iii) any witness whose native language
is not English may elect to give testimony in English or in such witness’s
native language, with simultaneous interpretation into English if such testimony
is given in such native language.  If simultaneous interpretation is so made,
the interpreter will be appointed by the Tribunal.  Each party to any
arbitration or its legal counsel may also hire an interpreter at such party’s
own expense, and may participate in the examination and cross-examination of
witnesses at any hearing.

 

5.     Unless the Tribunal orders an earlier date or the parties to the
arbitration otherwise agree, not less than thirty (30) days before the beginning
of the evidentiary hearing, each party to the arbitration shall submit to the
other parties to the arbitration the

 

C-1

--------------------------------------------------------------------------------


 

documents that it may use at the hearing and a list of the witnesses whom such
party may call at the hearing.

 

6.     The Tribunal shall have no authority to award any indirect, incidental,
special, consequential, or punitive damages, and each party irrevocably waives
its right to recover any such damages.

 

7.     The decision of the Tribunal will be final and binding.  Any award made
in the arbitration will be enforceable in any court of competent jurisdiction,
including without limitation in any jurisdiction where one or more of the
parties is domiciled or has assets.  For purposes of an action for recognition
or enforcement of the award, each party irrevocably waives any objection that it
might have to personal jurisdiction in the courts of a jurisdiction where one or
more of the parties is domiciled or has assets.

 

8.     Notwithstanding the pendency of any arbitration, the obligations of the
parties under this Agreement will remain in full force and effect; provided that
no party will be considered in default under this Agreement (except for defaults
for the payment of money) during the pendency of an arbitration specifically
relating to the default.  Each party to any arbitration must bear its own costs
and expenses in connection with such arbitration, unless the Tribunal determines
otherwise.

 

The parties shall use their commercially reasonable efforts to encourage the
Tribunal to enter a final award resolving the Dispute within 180 days from the
appointment of the Tribunal.  Notwithstanding any provision to the contrary in
this Schedule C, the parties to any arbitration under this Schedule C may agree
at any time to discontinue and terminate such arbitration.

 

C-2

--------------------------------------------------------------------------------